Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to Applicant’s reply filed on February 23, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on February 23, 2021, have been entered.

Status of Claims-Claim Rejoinder
Amendment of claim 31-32 is acknowledged.
Claims 31-42 are currently pending and are the subject of this office action.
Claims 31-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/08/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 31-42 are under examination

Priority
This application is a DIV of 12/374,457 (US 10,144,736) filed on 01/20/2009which is a 371 of PCT/BE2007/000092 filed on 07/20/2007 which claims benefit of60/807,925 filed on 07/20/2006.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of an infection due to a virus that belongs to the Flaviviridae Family, does not reasonably provide enablement for the treatment of an infection due to viruses that are not within the Flaviviridae Family, nor for the prevention of an infection due to any virus.  The specification does not enable any person skilled in the art to which it pertains, or with use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

1.	The nature of the invention
	Claims 35-42 recite a method of treatment or prevention of an infection due to a virus by administering to a patient a therapeutically effective amount of a pteridine derivative according to claim 31.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
First, the term prevention is synonymous with the term curing, and both circumscribe methods of treatment having absolute success (100% success). Humans in need of prevention of an infection due to a virus, are humans that do not suffer from a viral infection and if they were to be administered compounds of formula of claim 31, according to the instant claims, they will never ever suffer from a viral infection.
The general knowledge of the prior art clearly indicates that the art of preventing any diseases including viral infections is highly unpredictable.
	


4.	The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure. 
The claims are very broad in terms of the type of viral infections, since literally, every possible viral infection is encompassed by the instant claims.  

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The specification provides an example of the efficacy of some compounds of claim 31 against Hepatitis C virus (HCV (a Flaviviridae virus), see Example 186 on pages 56-58).
Thus, while the specification provides an example of the efficacy of compounds of claim 31 in treating an infection caused by HCV (a Flaviviridae virus), the specification seems to be silent on a nexus between the efficacy in treating an infection due to HCV and the efficacy in treating, much less in preventing, any other infection due to a virus that is not a Flaviviridae virus.
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the prevention (100% success) or treatment of any infection caused by any virus, is required for practice of the claimed invention.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), there are no known antivirals capable of treating, much less preventing, all type of infections caused by all type of viruses.  Based on this and in the absence of experimental evidence The amount of direction or guidance and the presence or absence of working examples above) the skilled in the art will not accept that the compounds of claim 31 will prevent or treat all types of viral diseases as inferred by the claims and contemplated by the specification.
So determining which compounds of claim 31 will be effective against the large and diverse family of known viruses, will require testing every single compound against all viruses, all of which is undue experimentation given the limited guidance and direction provided by Applicants.

7.	Conclusion
Accordingly, the inventions of claims 35-42 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

NOTE: in order to overcome this rejection it is suggested that Applicant deletes the word “prevention” and limits the claims to the treatment of the family of Flaviviridae virus.


Allowable Subject Matter
Claims 31-34 are allowed as presently advised.


Conclusion
Claims 31-34 are allowed.
Claims 35-42 are rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 23, 2020.